 

 

 

 

 
  

  

UNITED STATES DISTRICT COURT °
SOUTHERN DISTRICT OF NEW YORK

YAKOV BREVER, |

Plaintiff,

 

 

ORDER OF DISMISSAL
Vv.
: 21 CV 6637 (VB)
CONTINENTAL CENTRAL CREDIT OF
MASSACHUSETTS, INC.,
Defendant.

 

x

The Court has been advised that the parties have reached a settlement in principle of this
case. (Doc. #6). Accordingly, it is hereby ORDERED that this action is dismissed without
costs, and without prejudice to the right to restore the action to the Court’s calendar, provided the
application to restore the action is made by no later than October 25, 2021. To be clear, any
application to restore the action must be filed by October 25, 2021, and any application to restore
the action filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
canceled. Any pending motions are moot.

Dated: August 26, 2021
White Plains, NY

SO ORDERED:

Vid

Vincent L. Briccetti
United States District Judge

 

 
